DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24th, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0295854 to Li et al. as evidenced by the original specification (US 2017/0135394 is cited for paragraph numbers).
In this 35 U.S.C. § 102(b) interpretation, the range of temperatures at which the solution is maintained of 120-140oF has been examined with the interpretation of anticipation because it is a broad swath near the center of Li’s preferred range; Li teaches the claimed temperature with sufficient specificity.
Regarding claims 8 and 12:  Li teaches a process of preparing an aqueous starch solution (Li ¶ [0171]).  The limitation suitable for printing is met by Li because Li indicates that the solution is suitable for printing (Li Abstract).  The process comprises the steps of mixing at least water and a starch to form an aqueous starch solution (Li ¶ [0171]); cooking the aqueous starch solution at a temperature of at least about 180oF (Li ¶ [0171]; 90-95oC is about 194oF-203oF).  The starch/water solution is held at the claimed temperature for about 20-30 minutes which is admitted in the instant specification to be a sufficient time to release at least one of amylopectin and amylose (see e.g. ¶ [0068] in US 2017/0135394 which is the PGPUB of the original specification).  Propylene glycol is mixed with the cooked aqueous starch mixture in sufficient quantity to provide an anti-wrinkling capacity (Li ¶ [0028]).  The ratio of 1.5 g starch to 0.36-0.90 g propylene glycol in Li ¶ [0028] is considered by applicant to be sufficient to impart anti-wrinkling capacity and anti-microbial capacity (US 2017/0135394 ¶ [0063]) to make claimed printable solution.  The solution is cooled to a temperature range of 40C-90C (Li ¶ [0264]; 104-194F) which meets the claimed range of 120-150F with sufficient specificity.  Propylene glycol is admitted by applicant to be exemplary of a stabilizer (¶ [0064] of US ‘394). Maintaining the temperature at 40-90oC (104-194oF) for printing purposes is taught (Li ¶ [0263]-[0264]) and it is at once envisaged to maintain the temperature of the solution no lower than about 120oF until utilized in printing since Li states the claimed temperature is suitable for printing.
Regarding claim 9:  Li teaches oxidized starch (¶ [0009]).
Regarding claim 10:  Li teaches that the composition is suitable for printing at 104-194F (40-90C; ¶ [0264]).  Maintaining the composition at this temperature so that it can be printed is at once envisaged.
Regarding claim 11:  Li teaches a process of preparing an aqueous starch solution (Li ¶ [0171]).  The limitation suitable for printing is met by Li because Li indicates that the solution is suitable for printing (Li Abstract).  The process comprises the steps of mixing at least water and a starch to form an aqueous starch solution (Li ¶ [0171]); cooking the aqueous starch solution at a temperature of at least about 180oF (Li ¶ [0171]; 90-95oC is about 194oF-203oF).  The starch/water solution is held at the claimed temperature for about 20-30 minutes which is admitted in the instant specification to be a sufficient time to release at least one of amylopectin and amylose (see e.g. ¶ [0068] in US 2017/0135394 which is the PGPUB of the original specification).  Propylene glycol is mixed with the cooked aqueous starch mixture in sufficient quantity to provide an anti-wrinkling capacity (Li ¶ [0028]).  The ratio of 1.5 g starch to 0.36-0.90 g propylene glycol in Li ¶ [0028] is considered by applicant to be sufficient to impart anti-wrinkling capacity and anti-microbial capacity (US 2017/0135394 ¶ [0063]) to make claimed printable solution.  The solution is cooled to a temperature range of 40C-90C (Li ¶ [0264]; 104-194F) which meets the claimed range of 120-150F with sufficient specificity.  Propylene glycol is admitted by applicant to be exemplary of a stabilizer (¶ [0064] of US ‘394). Maintaining the temperature at 40-90oC (104-194oF) for printing purposes is taught (Li ¶ [0263]-[0264]) and it is at once envisaged to maintain the temperature of the solution no lower than about 120oF until utilized in printing since Li states the claimed temperature is suitable for Li teaches further including adding calcium carbonate to said printable solution before said printing (Li Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0295854 to Li et al. as evidenced by the original specification (US 2017/0135394 is cited for paragraph numbers).
The rejection of claims 8-12 is an alternative to the rejection set forth under 35 U.S.C. § 102(a)(1) above.  It is the position of the Office that Li teaches the temperature range with sufficient specificity in the anticipation rejection outlined above; the 35 U.S.C. § 103 rejection has been made to show that it is also obvious to arrive at the claimed temperature range.
Regarding claims 8 and 12:  Li teaches a process of preparing an aqueous starch solution (Li ¶ [0171]).  The limitation suitable for printing is met by Li because Li indicates that the solution is suitable for printing (Li Abstract).  The process comprises the steps of mixing at least water and a starch to form an aqueous starch solution (Li ¶ [0171]); cooking the aqueous starch solution at a temperature of at least about 180oF (Li ¶ [0171]; 90-95oC is about 194oF-203oF).  The starch/water solution is held at the claimed temperature for about 20-30 minutes which is admitted in the instant specification to be a sufficient time to release at least one of Li ¶ [0028]).  The ratio of 1.5 g starch to 0.36-0.90 g propylene glycol in Li ¶ [0028] is considered by applicant to be sufficient to impart anti-wrinkling capacity and anti-microbial capacity (US 2017/0135394 ¶ [0063]) to make claimed printable solution.  The solution is cooled to a temperature range of 40C-90C (Li ¶ [0264]; 104-194F) which meets the claimed range of 120-150F with sufficient specificity.  Propylene glycol is admitted by applicant to be exemplary of a stabilizer (¶ [0064] of US ‘394). Maintaining the temperature at 40-90oC (104-194oF) for printing purposes is taught (Li ¶ [0263]-[0264]) and it is at once envisaged to maintain the temperature of the solution no lower than about 120oF until utilized in printing since Li states the claimed temperature is suitable for printing.
Regarding claim 9:  Li teaches oxidized starch (¶ [0009]).
Regarding claim 10:  Li teaches that the composition is suitable for printing at 104-194F (40-90C; ¶ [0264]).  Maintaining the composition at this temperature so that it can be printed is at once envisaged.
Regarding claim 11:  Li teaches a process of preparing an aqueous starch solution (Li ¶ [0171]).  The limitation suitable for printing is met by Li because Li indicates that the solution is suitable for printing (Li Abstract).  The process comprises the steps of mixing at least water and a starch to form an aqueous starch solution (Li ¶ [0171]); cooking the aqueous starch solution at a temperature of at least about 180oF (Li ¶ [0171]; 90-95oC is about 194oF-203oF).  The starch/water solution is held at the claimed temperature for about 20-30 minutes which is Li ¶ [0028]).  The ratio of 1.5 g starch to 0.36-0.90 g propylene glycol in Li ¶ [0028] is considered by applicant to be sufficient to impart anti-wrinkling capacity and anti-microbial capacity (US 2017/0135394 ¶ [0063]) to make claimed printable solution.  The solution is cooled to a temperature range of 40C-90C (Li ¶ [0264]; 104-194F) which meets the claimed range of 120-150F with sufficient specificity.  Propylene glycol is admitted by applicant to be exemplary of a stabilizer (¶ [0064] of US ‘394). Maintaining the temperature at 40-90oC (104-194oF) for printing purposes is taught (Li ¶ [0263]-[0264]).  Li teaches further including adding calcium carbonate to said printable solution before said printing (Li Abstract).
Li teaches maintaining the temperature at 104-194oF (40-90oC; ¶ [0263]-[0264]) prior to printing.  Overlapping ranges are prima facie evidence of obviousness (MPEP § 2144.05); the claimed temperature is pretty much dead-center of the preferred range in Li, and there is no evidence of unexpected results pertaining to an advantage from simply picking from the middle of Li’s range.   At the time of the invention, it would have been obvious for a person having ordinary skill in the art to maintain the composition within the claimed range of about 120-140oF as claimed with the motivation of controlling the viscosity so that it is at a suitable thickness for printing (Li ¶ [0264]).
Regarding claim 13: Li recognizes propylene glycol as a result-effective variable (MPEP § 2144.05).  Li describes the effect of propylene glycol as being an anti-wrinkling agent (Li ¶ 

Response to Arguments
	The following responses are directed to the document entitled “Remarks” (pages 7-11) received May 24th, 2021.
The arguments received 5/24/2021 have already been addressed in the After Final Office Action mailed 6/24/2021, and the instant rejection has been rejected exactly as it was indicated that it would be rejected in the After Final action.
It is the position of the Office that:
(1) the claims remain anticipated because the claims as amended simply select a broad section of maintenance temperature from essentially the center of Li’s preferred range;
(2) Li recognizes that the maintenance temperature can be adjusted to control the viscosity for application (Li ¶ [0264]).  There is no evidence of unexpected results.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767